—In a proceeding pursuant to Executive Law § 298 and CPLR article 78 to review a determination of the respondent New York State Division of Human Rights dated March 26, 1997, which dismissed the complaint of Marcella Hargrave against the petitioner Long Beach Housing Authority on the ground of administrative convenience, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Ain, J.), dated August 18, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
The determination of the respondent New York State Division of Human Rights to dismiss the complaint of Marcella Hargrave on the ground of administrative convenience was not arbitrary (see, Executive Law § 297 [3] [c]; Matter of Pan Am. World Airways v New York State Human Rights Appeal Bd., 61 NY2d 542; see also, Mitsubishi Bank v New York State Div. of Human Rights, 176 AD2d 689; Eastman Chem. Prods. v New York State Div. of Human Rights, 162 AD2d 157; cf., Matter of AMR Servs. Corp. v New York State Div. of Human Rights, 214 AD2d 665).
We have examined the appellant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Miller, Goldstein and McGinity, JJ., concur.